          Case 1:20-cr-00412-AT Document 59 Filed 12/04/20 Page 1 of 1




December 4, 2020

By ECF

Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Kolfage et al. 20 Cr. 412 (AT)
       Non-Parties’ Motion to Modify

Dear Judge Torres:

     I represent Kris Kobach, the general counsel of We Build the Wall, Inc. Mr. Kobach, as
general counsel, represents We Build the Wall. As the Court is aware, we have filed a sealed
motion relating to a sealed order; the government’s opposition and our reply are filed on ECF
as items 42 and 52 respectively. I am writing to request that, in the event the Court intends
to discuss this pending motion at the status conference set for December 16, 2020 at 1:00
p.m., both I and Mr. Kobach be permitted to appear via video. (Mr. Kobach is awaiting receipt
of certificates of good standing in order to file his pro hac vice motion; if invited to appear I
would make an oral pro hac vice motion on his behalf). As set forth in our motion, our
intention is not to “intervene” in the criminal case or appeal, but merely to participate with
respect to our motion, including at any court proceeding discussing that motion. If the Court
does not intend to discuss this pending motion, we intend to observe via the publicly available
audio link.

                                            Respectfully submitted,



                                            Justin S. Weddle
